Case 1:07-cr-00124-SPW Document 188 Filed 12/10/20 Page 1 of 2

 

DEC i 0 2020

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
CR 07-124-BLG-SPW

Plaintiff,
VS.
FINAL ORDER IN
FRANK MIRANDA, GARNISHMENT
Defendant,

EXTERIOR DESIGN SOLUTIONS,
INC.,,

 

Garnishee.
A writ of garnishment, directed to garnishee, has been duly issued and
served upon the garnishee. Pursuant to the writ of garnishment, the garnishee
filed an answer on or about December 8, 2020, stating that at the time of the
service of the writ, garnishee had in garnishee's possession, custody or control
personal property belonging to and due defendant, that defendant is employed by

the garnishee and earns regular wages from the garnishee.

1
Case 1:07-cr-00124-SPW Document 188 Filed 12/10/20 Page 2 of 2

On November 12, 2020, the defendant was notified of his right to a hearing
and has not requested a hearing to determine exempt property.

On December 9, 2020, Plaintiff filed a request for entry of final order in
gamishment. No responsive pleading has been filed.

IT IS THEREFORE ORDERED garnishee shall pay to plaintiff the lesser of
a) 25% of defendant's disposable earnings or b) the amount by which defendant's
disposable earnings exceed 30 times the federal minimum hourly wage.
“Disposable earnings" are those earnings remaining after deductions of any amount
required by law to be withheld, such as social security and withholding taxes.
These payments shall be made at the same time the employee is paid and shall
continue until the debt to the plaintiff is paid in full or the garnishee no longer has
custody, possession or control of any property belonging to the debtor or until
further order of this Court. Payments shall be sent to: Clerk of U.S. District
Court, 2601 2"* Ave. N., Billings, Montana 59101.

IT IS FURTHER ORDERED that any amounts which the garnishee may be
holding pursuant to the writ of garnishment shall immediately be turned over to the
United States Attorney at the above address.

DATED this” day of December,2020.

Lecwwr¢ihtte

“SUSAN P. WATTERS
United States District Court Judge
